
	

114 HR 209 IH: Ensuring Access to Clinical Trials Act of 2015
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 209
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Doggett (for himself, Mr. McGovern, and Mr. Marino) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To permanently allow an exclusion under the Supplemental Security Income program and the Medicaid
			 program for compensation provided to individuals who participate in
			 clinical trials for rare diseases or conditions.
	
	
		1.Short titleThis Act may be cited as the Ensuring Access to Clinical Trials Act of 2015.
		2.Elimination of sunset provisionEffective as if included in the enactment of the Improving Access to Clinical Trials Act of 2009
			 (Public Law 111–255, 124 Stat. 2640), section 3 of that Act is amended by
			 striking subsection (e).
		
